Electronically Filed
                                                      Supreme Court
                                                      SCWC-12-0000674
                                                      29-OCT-2014
                                                      09:04 AM



                           SCWC-12-0000674


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                          STATE OF HAWAI'I,

                   Respondent/Plaintiff-Appellee,


                                 vs.


                             CORBIT AHN,

                   Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-12-0000674; CR. NO. 09-1-1428)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,

  and Circuit Judge Perkins, in place of Pollack, J., recused)


          Petitioner/Defendant-Appellant’s Application for Writ


of Certiorari, filed on September 17, 2014, is hereby rejected. 


          DATED:   Honolulu, Hawai'i, October 29, 2014.

Lars Peterson                     /s/ Mark E. Recktenwald

for petitioner

                                  /s/ Paula A. Nakayama

Loren J. Thomas

for respondent                    /s/ Sabrina S. McKenna 


                                  /s/ Michael D. Wilson


                                  /s/ Richard K. Perkins